Exhibit 10.1

 

FIFTH AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT

 

THIS FIFTH AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (this “Agreement”),
dated as of the 24th day of April, 2014 (the “Agreement Date”), is entered into
by and among Radius Health, Inc., a Delaware corporation (the “Corporation”),
and each of the stockholders of the Corporation listed on Schedule 1 hereto
and/or Schedule 2 hereto (hereinafter referred to collectively as the
“Stockholders”).

 

WITNESSETH:

 

WHEREAS, the Corporation and the Stockholders are parties to a Fourth Amended
and Restated Stockholders’ Agreement, dated February 14, 2014 (as amended, the
“Prior Agreement”), which the requisite Stockholders desire to amend and restate
in its entirety as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and undertakings of the Corporation and the Stockholders, the parties
hereto do hereby agree as follows:

 

SECTION 1.  Definitions. As used herein, the following terms shall have the
following respective meanings:

 

Board means the Board of Directors of the Corporation.

 

Commission means the U.S. Securities and Exchange Commission.

 

Common Stock means shares of the Corporation’s Common Stock, par value $.0001
per share.

 

Demand Notice shall have the meaning set forth in Section 3.4(a) hereof.

 

Effective Time means immediately prior to the listing of the Common Stock on a
national securities exchange.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Expiration Date means June 30, 2017.

 

FINRA means the Financial Industry Regulatory Authority.

 

Group means as to any Stockholder that is a corporation or other entity, any and
all of the venture capital limited partnerships or corporations now existing or
hereafter formed that are affiliated with or under common control with one or
more of the controlling stockholders of such Stockholder and any predecessor or
successor thereto.

 

Holder means any holder of Registrable Securities who is a party to this
Agreement.

 

--------------------------------------------------------------------------------


 

Immediate Family Member means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

 

Initiating Holders means, collectively, Holders who properly initiate a
registration request under this Agreement.

 

Investors means the Persons listed on Schedule 2 hereto, severally, but not
jointly and severally.

 

Other Shares shall have the meaning set forth in Section 3.6(b) hereof.

 

Oxford/Saints Group means (i) Oxford Bioscience Partners IV L.P., (ii) mRNA Fund
II L.P., (iii) OBP IV — Holdings LLC, (iv) mRNA II — Holdings LLC, (v) Saints
Capital VI, L.P., (vi) any other venture capital limited partnership now
existing or hereafter formed which is affiliated with or under common control
with the foregoing or one or more general partners of the foregoing and
(vii) any successors or assigns of the foregoing.

 

Person (whether or not capitalized) means an individual, corporation,
partnership, limited partnership, limited liability company, syndicate, trust,
association or other entity.

 

Preferred Stock means, collectively, shares of the Corporation’s Series B-2
Preferred Stock, par value $.0001 per share, shares of the Corporation’s
Series B Preferred Stock, par value $.0001 per share, shares of the
Corporation’s Series A-1 Preferred Stock, par value $.0001 per share, shares of
the Corporation’s Series A-2 Preferred Stock, par value $.0001 per share, shares
of the Corporation’s Series A-3 Preferred Stock, par value $.0001 per share,
shares of the Corporation’s Series A-4 Convertible Preferred Stock, par value
$.0001 per share, shares of the Corporation’s Series A-5 Convertible Preferred
Stock, par value $.0001 per share, and shares of the Corporation’s Series A-6
Convertible Preferred Stock, par value $.0001 per share.

 

Preferred Stockholders means, collectively, the holders of the Preferred Stock.

 

Registrable Securities means (i) the Common Stock issued or issuable upon the
conversion of the Preferred Stock, (ii) the Common Stock issued or issuable upon
exercise of the warrants issued pursuant to the Series B Convertible Preferred
Stock and Warrant Purchase Agreement, dated April 23, 2013, by and among the
Corporation and the Series B Stockholders named therein, as amended, and the
warrants issued pursuant to the Series B-2 Convertible Preferred Stock and
Warrant Purchase Agreement, dated February 14, 2014, by and among the
Corporation and the Series B-2 Stockholders named therein, as amended, (iii) any
Common Stock, or any Common Stock issued or issuable (directly or indirectly)
upon conversion and/or exercise of any other securities of the Corporation,
acquired by the Investors or any member of an Investor’s Group after the date
hereof, (iv) any Common Stock issued as (or issuable upon conversion or exercise
of any warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clause (i) above or; excluding in all cases, however, any
Registrable Securities sold by a Person in a transaction in which the

 

2

--------------------------------------------------------------------------------


 

applicable rights under this Agreement are not assigned pursuant to Section 5,
and excluding any shares for which registration rights have terminated pursuant
to Section 3.13.

 

Registrable Senior Securities means the Registrable Securities issued or
issuable upon conversion of, or in respect of, the Senior Preferred Stock.

 

Restricted Stock means all shares of capital stock of the Corporation, including
(i) all shares of Common Stock, (ii) all shares of Preferred Stock, (iii) all
shares of capital stock of the Corporation into which such shares may be
converted or for which they may be exchanged or exercised and (iv) all other
shares of capital stock issued or issuable by way of stock splits, stock
dividends, stock combinations, recapitalizations or like occurrences on such
shares.

 

Rule 145 means Rule 145 promulgated by the Commission pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
purpose and effect as such Rule.

 

Securities Act means the Securities Act of 1933, as amended.

 

Selling Expenses means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder.

 

Senior Preferred Stock means shares of the Corporation’s Series B-2 Preferred
Stock, par value $.0001 per share, shares of the Corporation’s Series B
Preferred Stock, par value $.0001 per share, shares of the Corporation’s
Series A-1 Convertible Preferred Stock, par value $.0001 per share, shares of
the Corporation’s Series A-2 Convertible Preferred Stock, par value $.0001 per
share, and shares of the Corporation’s Series A-3 Convertible Preferred Stock,
par value $.0001 per share.

 

Stockholders shall have the meaning set forth in the first paragraph hereof.

 

Transfer shall include any disposition of any Restricted Stock or of any
interest therein which would constitute a sale thereof within the meaning of the
Securities Act.

 

SECTION 2.  Filing of Reports Under the Exchange Act.  For so long as the Common
Stock is registered under the Exchange Act, the Corporation shall comply with
all reporting requirements of the Exchange Act and shall comply with all other
public information reporting requirements of the Commission as a condition to
the availability of an exemption from the Securities Act for the sale of any of
the Registrable Securities (including any such exemption pursuant to Rule 144
thereof, as amended from time to time, or any successor rule thereto or
otherwise). The Corporation shall cooperate with each Holder in supplying such
information as may be necessary for such holder to complete and file any
information reporting forms presently or hereafter required by the Commission as
a condition to the availability of an exemption from the Securities Act (under
Rule 144 thereof or otherwise) for the sale of any Registrable Securities.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.  Transfer of Securities.

 

3.1                               Restriction on Transfer.  The Restricted Stock
shall not be transferable, except upon the conditions specified in this
Section 3, which conditions are intended solely to ensure compliance with the
provisions of the Securities Act in respect of the Transfer thereof.  In
addition, no Restricted Stock shall be transferred unless, as conditions
precedent to such transfer, the transferee thereof agrees in writing to be bound
by the obligations of the transferring Stockholder hereunder.

 

3.2                               Restrictive Legend.  Each certificate
evidencing any Restricted Stock and each certificate evidencing any such
securities issued to subsequent transferees of any Restricted Stock shall
(unless otherwise permitted by the provisions of Sections 3.3 or 3.10 hereof) be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAW. THE SECURITIES MAY NOT BE
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAW OR AN EXEMPTION THEREFROM UNDER SUCH ACT OR LAW.

 

3.3                               Notice of Transfer.  By acceptance of any
Restricted Stock, the holder thereof agrees to give prior written notice to the
Corporation of such holder’s intention to effect any Transfer and to comply in
all other respects with the provisions of this Section 3.3. Each such notice
shall describe the manner and circumstances of the proposed Transfer and shall
be accompanied by: (a) the written opinion of counsel for the holder of such
Restricted Stock or, at such holder’s option, a representation letter of such
holder, addressed to the Corporation (which opinion and counsel, or
representation letter, as the case may be, shall be reasonably acceptable to the
Corporation), as to whether, in the case of a written opinion, in the opinion of
such counsel such proposed Transfer involves a transaction requiring
registration of such Restricted Stock under the Securities Act and applicable
state securities laws or an exemption thereunder is available, or, in the case
of a representation letter, such letter sets forth a factual basis for
concluding that such proposed transfer involves a transaction requiring
registration of such Restricted Stock under the Securities Act and applicable
state securities laws or that an exemption thereunder is available, or (b) if
such registration is required and if the provisions of Section 3.4 hereof are
applicable, a written request addressed to the Corporation by the holder of such
Restricted Stock, describing in detail the proposed method of disposition and
requesting the Corporation to effect the registration of such Registrable
Securities pursuant to the terms and provisions of Section 3.4 hereof; provided,
however, that (y) in the case of a Transfer by a holder to a member of such
holder’s Group, no such opinion of counsel or representation letter of the
holder shall be necessary, provided that the transferee agrees in writing to be
subject to Sections 3.1, 3.2, 3.3 and 3.10 hereof to the same extent as if such
transferee were originally a signatory to this Agreement, and (z) in the case of
any holder of Restricted Stock that is a partnership, no such opinion of counsel
or representation letter of the holder shall be necessary for a Transfer by

 

4

--------------------------------------------------------------------------------


 

such holder to a partner of such holder, or a retired partner of such holder who
retires after the date hereof, or the estate of any such partner or retired
partner if, with respect to such Transfer by a partnership, (i) such Transfer is
made in accordance with the partnership agreement of such partnership, and
(ii) the transferee agrees in writing to be subject to the terms of Sections
3.1, 3.2, 3.3 and 3.10 hereof to the same extent as if such transferee were
originally a signatory to this Agreement. If in an opinion of counsel or as
reasonably concluded from the facts set forth in the representation letter of
the holder (which opinion and counsel or representation letter, as the case may
be, shall be reasonably acceptable to the Corporation), the proposed Transfer
may be effected without registration under the Securities Act and any applicable
state securities laws or “blue sky” laws, then the holder of Restricted Stock
shall thereupon be entitled to effect such Transfer in accordance with the terms
of the notice delivered by it to the Corporation. Each certificate or other
instrument evidencing the securities issued upon such Transfer (and each
certificate or other instrument evidencing any such securities not Transferred)
shall bear the legend set forth in Section 3.2 hereof unless: (a) in such
opinion of such counsel or as can be concluded from the representation letter of
such holder (which opinion and counsel or representation letter shall be
reasonably acceptable to the Corporation) the registration of future Transfers
is not required by the applicable provisions of the Securities Act and state
securities laws, or (b) the Corporation shall have waived the requirement of
such legend; provided, however, that such legend shall not be required on any
certificate or other instrument evidencing the securities issued upon such
Transfer in the event such transfer shall be made in compliance with the
requirements of Rule 144 (as amended from time to time or any similar or
successor rule) promulgated under the Securities Act. The holder of Restricted
Stock shall not effect any Transfer until such opinion of counsel or
representation letter of such holder has been given to and accepted by the
Corporation (unless waived by the Corporation) or, if applicable, until
registration of the Registrable Securities involved in the above-mentioned
request has become effective under the Securities Act. In the event that an
opinion of counsel is required by the registrar or transfer agent of the
Corporation to effect a transfer of Restricted Stock in the future, the
Corporation shall seek and obtain such opinion from its counsel, and the holder
of such Restricted Stock shall provide such reasonable assistance as is
requested by the Corporation (other than the furnishing of an opinion of
counsel) to satisfy the requirements of the registrar or transfer agent to
effectuate such transfer.  Notwithstanding anything to the contrary herein, the
provisions of this Section 3.3 and of Sections 3.1 and 3.2 shall not apply, and
shall be deemed of no force or effect, with respect to shares of capital stock
of the Corporation that are subject to a re-sale registration statement under
the Securities Act, provided that such registration statement has been declared,
and continues to remain, effective by the Commission.

 

3.4                       Registration Rights.

 

(a)                                 Form S-1 Demand.  If at any time after 180
days after the Effective Time, the Corporation receives a request from Holders
of a majority of the Registrable Securities then outstanding that the
Corporation file a Form S-1 registration statement with respect to at least
thirty percent (30%) of the Registrable Securities then outstanding, then the
Corporation shall (i) within 20 days after the date such request is given, give
notice thereof (the “Demand Notice”) to all Holders other than the Initiating
Holders; and (ii) as soon as practicable, and in any event within 60 days after
the date such request is given by the Initiating Holders, file a Form S-1
registration statement under the Securities Act covering all Registrable
Securities that the Initiating Holders requested to be registered and any
additional Registrable Securities

 

5

--------------------------------------------------------------------------------


 

requested to be included in such registration by any other Holders, as specified
by notice given by each such Holder to the Corporation within 20 days of the
date the Demand Notice is given, and in each case, subject to the limitations of
Sections 3.4(c), 3.4(f) and 3.6.

 

(b)                                 Form S-3 Demand.  If at any time when it is
eligible to use a Form S-3 registration statement, the Corporation receives a
request from Holders of at least ten percent (10%) of the Registrable Securities
then outstanding that the Corporation file a Form S-3 registration statement
with respect to outstanding Registrable Securities of such Holders having an
anticipated aggregate offering price, net of Selling Expenses, of at least $10.0
million, then the Corporation shall (i) within 10 days after the date such
request is given, give a Demand Notice to all Holders other than the Initiating
Holders; and (ii) as soon as practicable, and in any event within 45 days after
the date such request is given by the Initiating Holders, file a Form S-3
registration statement under the Securities Act covering all Registrable
Securities requested to be included in such registration by any other Holders,
as specified by notice given by each such Holder to the Corporation within 20
days of the date the Demand Notice is given, and in each case, subject to the
limitations of Sections 3.4(c), 3.4(f) and 3.6.

 

(c)                                  Notwithstanding the foregoing obligations,
if the Corporation furnishes to Holders requesting a registration pursuant to
this Section 3.4 a certificate signed by the Corporation’s chief executive
officer stating that in the good faith judgment of the Board it would be
materially detrimental to the Corporation and its stockholders for such
registration statement to be filed and it is therefore necessary to defer the
filing of such registration statement, then the Corporation shall have the right
to defer taking action with respect to such filing, and any time periods with
respect to filing or effectiveness thereof shall be tolled correspondingly, for
a period of not more than 90 days after the request of the Initiating Holders is
given; provided, however, that the Corporation may not invoke this right more
than twice in any 12-month period.

 

(d)                                 The Corporation shall not be obligated to
effect, or to take any action to effect, any registration pursuant to
Section 3.4(a) (i) after the Corporation has effected two registrations pursuant
to Section 3.4(a); or (ii) if the Initiating Holders propose to dispose of
shares of Registrable Securities that may be immediately registered on Form S-3
pursuant to a request made pursuant to Section 3.4(b).  The Corporation shall
not be obligated to effect, or to take any action to effect, any registration
pursuant to Section 3.4(b) (i) during the period that is 30 days before the
Corporation’s good faith estimate of the date of filing of, and ending on a date
that is 90 days after the effective date of, a Corporation-initiated
registration, provided, that the Corporation is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective; or (ii) if the Corporation has effected two registrations pursuant to
Section 3.4(b) during the 12-month period immediately preceding the date of such
request.  A registration shall not be counted as “effected” for purposes of this
Section 3.4(d) until such time as the applicable registration statement has been
declared effective by the Commission, unless the Initiating Holders withdraw
their request for such registration, elect not to pay the registration expenses
therefor, and forfeit their right to one demand registration statement pursuant
to Section 3.4(a), in which case such withdrawn registration statement shall be
counted as “effected” for purposes of this Section 3.4(d).

 

6

--------------------------------------------------------------------------------


 

(e)                                  Existing Registration Statement.  The
Corporation shall prepare and file with the Commission such amendments and
supplements to the Corporation’s Registration Statement on Form S-1 (Reg.
No. 333-175091) and the prospectus used in connection therewith as may be
requested by the Holders of a majority of the Registrable Senior Securities and
necessary to keep such registration statement effective until the earlier of
(i) the sale of all Registrable Securities covered thereby or (ii) such time as
the Registrable Securities registered on such registration statement are
included in another registration statement covering the sale of such Registrable
Securities, and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of all Registrable Securities covered by such
registration statement.

 

(f)                                   The Corporation shall not be required to
include in any registration statement an amount of securities that would exceed
the maximum number of shares that can be included therein in accordance with the
Securities Act and the rules and regulations promulgated thereunder.  In the
event that not all Registrable Securities that Holders desire to include in a
registration statement can be included in any one registration statement, then
the Registrable Securities to be included shall be allocated among Holders on a
pro rata basis based on the total number of Registrable Securities held by all
Holders that have not been included in a registration statement.

 

3.5                       Piggyback Registration.

 

(a)                                 Each time that the Corporation proposes for
any reason to register any of its securities under the Securities Act, other
than (i) a registration relating to the sale of securities to employees of the
Corporation or a subsidiary pursuant to a stock option, stock purchase or
similar plan; (ii) a registration relating to a Rule 145 transaction; (iii) a
registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; (iv) a registration in which
the only Common Stock being registered is Common Stock issuable upon conversion
of debt securities that are also being registered; or (v) under the Registration
Statement on Form S-1 (Reg. No. 333-194150) or any registration statement filed
pursuant to Rule 462(b) under the Securities Act in connection therewith, the
Corporation shall promptly give written notice of such proposed registration to
all Holders, which notice shall also constitute an offer to such Holders to
request inclusion of any Registrable Securities in the proposed registration.

 

(b)                                 Each Holder shall have 30 days from the
receipt of such notice to deliver to the Corporation a written request
specifying the number of Registrable Securities such Holder intends to sell and
the Holder’s intended method of disposition.

 

(c)                                  In the event that the proposed registration
by the Corporation is, in whole or in part, an underwritten public offering of
securities of the Corporation, any request under Section 3.5(b) may specify that
the Registrable Securities be included in the underwriting (i) on the same terms
and conditions as the shares of Common Stock, if any, otherwise being sold
through underwriters under such registration, or (ii) on terms and conditions
comparable to those normally applicable to offerings of common stock in
reasonably similar circumstances in

 

7

--------------------------------------------------------------------------------


 

the event that no Common Stock other than Registrable Securities are being sold
through underwriters under such registration.

 

(d)                                 Upon receipt of a written request pursuant
to Section 3.5(b), the Corporation shall promptly use its best efforts to cause
all such Registrable Securities to be registered under the Securities Act, to
the extent required to permit sale or disposition as set forth in the written
request.

 

3.6                       Underwriting Requirements.

 

(a)                                 If, pursuant to Section 3.4, the Initiating
Holders intend to distribute the Registrable Securities covered by their request
by means of an underwriting, they shall so advise the Corporation as a part of
their request made pursuant to Section 3.4, and the Corporation shall include
such information in the Demand Notice.  The underwriter(s) will be selected by
the Corporation and shall be reasonably acceptable to a majority in interest of
the Initiating Holders.  In such event, the right of any Holder to include such
Holder’s Registrable Securities in such registration shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein.  All Holders proposing to distribute their securities through such
underwriting shall (together with the Corporation) enter into an underwriting
agreement in customary form with the underwriter(s) selected for such
underwriting.  Notwithstanding any other provision of this Section 3.6, if the
managing underwriters advise the Initiating Holders in writing that marketing
factors require a limitation on the number of shares to be underwritten, then
the Initiating Holders shall so advise all Holders of Registrable Securities
that otherwise would be underwritten pursuant hereto, and the number of
Registrable Securities that may be included in the underwriting shall be
allocated among such Holders of Registrable Securities, including the Initiating
Holders, in proportion (as nearly as practicable) to the number of Registrable
Securities owned by each Holder or in such other proportion as shall mutually be
agreed to by all such selling Holders; provided, however, that the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting.

 

(b)                                 In connection with any offering involving an
underwriting of shares of the Corporation’s capital stock pursuant to
Section 3.5, the Corporation shall not be required to include any of the
Holders’ Registrable Securities in such underwriting unless the Holders accept
the terms of the underwriting as agreed upon between the Corporation and its
underwriters, and then only in such quantity as the underwriters in their sole
discretion determine will not jeopardize the success of the offering by the
Corporation.  If the managing underwriter(s) of any proposed registration under
Section 3.5 determines and advises in writing that the inclusion of all
Registrable Securities proposed to be included in the underwritten public
offering, together with any other Common Stock proposed to be included therein
by holders other than the Holders (such other shares hereinafter collectively
referred to as the “Other Shares”) would interfere with the successful marketing
of the Corporation’s securities, then the total number of such securities
proposed to be included in such underwritten public offering shall be reduced,
(i) first by the shares requested to be included in such registration by the
holders of Other Shares, (ii) second, if necessary, by all Registrable
Securities which are not Registrable Senior Securities and (iii) third, if
necessary, so that (A) one-half (1/2) of the securities to be

 

8

--------------------------------------------------------------------------------


 

included consist of the securities proposed to be issued by the Corporation, and
(B) one-half (1/2) of the securities to be included consist of the Registrable
Senior Securities proposed to be included in such registration by the holders
thereof, allocated among such Holders on a pro rata basis calculated based upon
the number of Registrable Senior Securities sought to be registered by each such
holder; provided, that the aggregate number of securities proposed to be
included in such registration by the holders of Registrable Senior Securities
shall only be reduced hereunder if and to the extent that such securities exceed
twenty-five percent (25%) of the aggregate number of securities included in such
registration. The shares of Common Stock that are excluded from the underwritten
public offering pursuant to the preceding sentence shall be withheld from the
market by the holders thereof for a period, not to exceed 90 days from the
closing of such underwritten public offering, that the managing underwriter
reasonably determines as necessary in order to effect such underwritten public
offering.  For purposes of the provision in this Section 3.6(b) concerning
apportionment, for any selling Holder that is a partnership, limited liability
company, or corporation, the partners, members, retired partners, retired
members, stockholders, and affiliates of such Holder, or the estates and
Immediate Family Members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing Persons,
shall be deemed to be a single “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” shall be based upon the aggregate number of
Registrable Securities owned by all Persons included in such “selling Holder,”
as defined in this sentence.

 

(c)                                  For purposes of Section 3.4, a registration
shall not be counted as “effected” if, as a result of an exercise of the
underwriter’s cutback provisions in Section 3.6(a) or (b), fewer than fifty
percent (50%) of the total number of Registrable Senior Securities that Holders
have requested to be included in such registration statement are actually
included.

 

3.7                       Preparation and Filing.  If and whenever the
Corporation is under an obligation pursuant to the provisions of Sections 3.4
and/or 3.5 to use its best efforts to effect the registration of any Registrable
Securities, the Corporation shall, as expeditiously as practicable:

 

(a)                                 prepare and file with the Commission a
registration statement with respect to such securities and use its best efforts
to cause such registration statement to become and remain effective in
accordance with Section 3.7(b) hereof;

 

(b)                                 prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective until the earlier of (i) the sale of all Registrable
Securities covered thereby or (ii) nine months from the date such registration
statement first becomes effective, and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all Registrable
Securities covered by such registration statement;

 

(c)                                  furnish to each holder whose Registrable
Securities are being registered pursuant to this Section 3 such number of copies
of any summary prospectus or other prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as such holder may reasonably request in order to facilitate the
public sale or other disposition of such Registrable Securities;

 

9

--------------------------------------------------------------------------------


 

(d)                                 use its best efforts to register or qualify
the Registrable Securities covered by such registration statement under the
securities or blue sky laws of such jurisdictions as each holder whose
Registrable Securities are being registered shall reasonably request, and do any
and all other acts or things which may be necessary or advisable to enable such
holder to consummate the public sale or other disposition in such jurisdictions
of such Registrable Securities; provided, however, that the Corporation shall
not be required to consent to general service of process for all purposes in any
jurisdiction where it is not then subject to process, qualify to do business as
a foreign corporation where it would not be otherwise required to qualify or
submit to liability for state or local taxes where it is not otherwise liable
for such taxes;

 

(e)                                  at any time when a prospectus covered by
such registration statement and relating thereto is required to be delivered
under the Securities Act within the appropriate period mentioned in
Section 3.7(b) hereof, notify each holder whose Registrable Securities are being
registered of the happening of any event as a result of which the prospectus
included in such registration, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing and, at the request of such holder, prepare,
file and furnish to such holder a reasonable number of copies of a supplement to
or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing;

 

(f)                                   if the Corporation has delivered
preliminary or final prospectuses to the holders of Registrable Securities that
are being registered and after having done so the prospectus is amended to
comply with the requirements of the Securities Act, the Corporation shall
promptly notify such holders and, if requested, such holders shall immediately
cease making offers of Registrable Securities and return all prospectuses to the
Corporation. The Corporation shall promptly provide such holders with revised
prospectuses and, following receipt of the revised prospectuses, such holders
shall be free to resume making offers of the Registrable Securities; and

 

(g)                                  furnish, at the request of any holder whose
Registrable Securities are being registered, on the date that such Registrable
Securities are delivered to the underwriters for sale in connection with a
registration pursuant to this Agreement if such securities are being sold
through underwriters, or on the date that the registration statement with
respect to such securities becomes effective if such securities are not being
sold through underwriters, (i) an opinion, dated such date, of the counsel
representing the Corporation for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the holder or holders
making such request, and (ii) a letter dated such date, from the independent
certified public accountants of the Corporation, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
the holder or holders making such request.

 

3.8                       Expenses.  The Corporation shall pay all expenses
incurred by the Corporation in complying with this Section 3, including all
registration and filing fees (including

 

10

--------------------------------------------------------------------------------


 

all expenses incident to filing with the FINRA), fees and expenses of complying
with the securities and blue sky laws of all such jurisdictions in which the
Registrable Securities are proposed to be offered and sold, printing expenses
and fees and disbursements of counsel (including with respect to each
registration effected pursuant to Sections 3.4 and 3.5, the reasonable fees and
disbursements of a counsel for the holders of Registrable Securities that are
being registered pursuant to this Section 3, such counsel for the holders of
Registrable Securities shall be designated by a vote of the holders of a
majority of the Registrable Securities to be included in such registration);
provided, however, that all underwriting discounts and selling commissions
applicable to the Registrable Securities covered by registrations effected
pursuant to Section 3.4 or 3.5 hereof shall be borne by the seller or sellers
thereof, in proportion to the number of Registrable Securities sold by each such
seller or sellers.

 

3.9                       Indemnification.

 

(a)                                 In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Section 3 or
registration or qualification of any Registrable Securities pursuant to
Section 3.7(d) hereof, the Corporation shall indemnify and hold harmless the
seller of such shares, each underwriter of such shares, if any, each broker or
any other person acting on behalf of such seller and each other person, if any,
who controls any of the foregoing persons, within the meaning of the Securities
Act, against any losses, claims, damages or liabilities, joint or several, to
which any of the foregoing persons may become subject under the Securities Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon an untrue statement or
alleged untrue statement of a material fact contained in any registration
statement under which such Registrable Securities were registered under the
Securities Act, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, or any document incident to
registration or qualification of any Registrable Securities pursuant to
Section 3.7(d) hereof or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or, with respect to any
prospectus, necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or any violation by
the Corporation of the Securities Act or any state securities or blue sky laws
applicable to the Corporation and relating to action or inaction required of the
Corporation in connection with such registration or qualification under the
Securities Act or such state securities or blue sky laws. The Corporation shall
reimburse on demand such seller, underwriter, broker or other person acting on
behalf of such seller and each such controlling person for any legal or any
other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Corporation shall not be liable in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in said registration statement, preliminary or final
prospectus or amendment or supplement thereto or any document incident to
registration or qualification of any Registrable Securities pursuant to
Section 3.7(d) hereof, in reliance upon and in conformity with written
information furnished to the Corporation by such seller, underwriter, broker,
other person or controlling person specifically for use in the preparation
hereof.

 

11

--------------------------------------------------------------------------------


 

(b)                                 Before Registrable Securities held by any
prospective seller shall be included in any registration pursuant to this
Section 3, such prospective seller and any underwriter acting on its behalf
shall have agreed to indemnify and hold harmless (in the same manner and to the
same extent as set forth in paragraph (a)) the Corporation, each director of the
Corporation, each officer of the Corporation who signs such registration
statement and any person who controls the Corporation within the meaning of the
Securities Act, with respect to any untrue statement or omission from such
registration statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, if such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Corporation through an instrument duly executed by such seller
or such underwriter specifically for use in the preparation of such registration
statement, preliminary prospectus, final prospectus or amendment or supplement;
provided, however, that the maximum amount of liability in respect of such
indemnification shall be limited, in the case of each prospective seller, to an
amount equal to the net proceeds actually received by such prospective seller
from the sale of Registrable Securities effected pursuant to such registration.

 

(c)                                  Promptly after receipt by an indemnified
party of notice of the commencement of any action involving a claim referred to
in Section 3.9(a) or (b) hereof, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this
Section 3.9, give written notice to the latter of the commencement of such
action. In case any such action is brought against an indemnified party, the
indemnifying party will be entitled to participate in and to assume the defense
thereof jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and, after notice to such indemnified party from the
indemnifying party of its election to assume the defense thereof, the
indemnifying party shall be responsible for any legal or other expenses
subsequently incurred by such indemnifying party in connection with the defense
thereof; provided, however, that, if any indemnified party shall have reasonably
concluded that there may be one or more legal defenses available to such
indemnified party which are different from or additional to those available to
the indemnifying party, or that such claim or litigation involves or could have
an effect upon matters beyond the scope of the indemnity agreement provided in
this Section 3.9, the indemnifying party shall not have the right to assume the
defense of such action on behalf of such indemnified party, and such
indemnifying party shall reimburse such indemnified party and any person
controlling such indemnified party for the fees and expenses of counsel retained
by the indemnified party which are reasonably related to the matters covered by
the indemnity agreement provided in this Section 3.9. The indemnifying party
shall not make any settlement of any claims in respect of which it is obligated
to indemnify an indemnified party or parties hereunder, without the written
consent of the indemnified party or parties, which consent shall not be
unreasonably withheld.

 

(d)                                 In order to provide for just and equitable
contribution to joint liability under the Securities Act, in any case in which
either (i) any Holder exercising rights under this Agreement, or any controlling
person of any such holder, makes a claim for indemnification pursuant to this
Section 3.9, but it is judicially determined (by the entry of a final judgment
or decree by a court of competent jurisdiction and the expiration of time to
appeal or the denial of the last right of appeal) that such indemnification may
not be enforced in such case notwithstanding the fact that this Section 3.9
provides for indemnification in such case, or (ii) contribution under the
Securities Act may be required on the part of any such holder or any such

 

12

--------------------------------------------------------------------------------


 

controlling person in circumstances for which indemnification is provided under
this Section 3.9; then, in each such case, the Corporation and such holder will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject as is appropriate to reflect the relative fault of the
Corporation and such holder in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities, it being understood
that the parties acknowledge that the overriding equitable consideration to be
given effect in connection with this provision is the ability of one party or
the other to correct the statement or omission which resulted in such losses,
claims, damages or liabilities, and that it would not be just and equitable if
contribution pursuant hereto were to be determined by pro rata allocation or by
any other method of allocation which does not take into consideration the
foregoing equitable considerations. Notwithstanding the foregoing, (i) no such
holder will be required to contribute any amount in excess of the proceeds to it
of all Registrable Securities sold by it pursuant to such registration
statement, and (ii) no person or entity guilty of fraudulent misrepresentation,
within the meaning of Section 11(f) of the Securities Act, shall be entitled to
contribution from any person or entity who is not guilty of such fraudulent
misrepresentation.

 

(e)                                  Notwithstanding any of the foregoing, if,
in connection with an underwritten public offering of any Registrable
Securities, the Corporation, the holders of such Registrable Securities and the
underwriters enter into an underwriting or purchase agreement relating to such
offering which contains provisions covering indemnification among the parties,
then the indemnification provision of this Section 3.9 shall be deemed
inoperative for purposes of such offering.

 

3.10                        Removal of Legends, Etc.  Notwithstanding the
foregoing provisions of this Section 3, the restrictions imposed by this
Section 3 upon the transferability of any Restricted Stock shall cease and
terminate when (a) any such Restricted Stock are sold or otherwise disposed of
in accordance with the intended method of disposition by the seller or sellers
thereof set forth in a registration statement or such other method contemplated
by Section 3 hereof that does not require that the securities transferred bear
the legend set forth in Section 3.2 hereof, including a Transfer pursuant to
Rule 144 or a successor rule thereof (as amended from time to lime), or (b) the
holder of Restricted Stock has met the requirements for transfer of such
Restricted Stock pursuant to subparagraph (b)(1) of Rule 144 or a successor
rule thereof (as amended from time to time) promulgated by the Commission under
the Securities Act. Whenever the restrictions imposed by this Section 3 have
terminated, a holder of a certificate for Restricted Stock as to which such
restrictions have terminated shall be entitled to receive from the Corporation,
without expense, a new certificate not bearing the restrictive legend set forth
in Section 3.2 hereof and not containing any other reference to the restrictions
imposed by this Section 3.

 

3.11                        Lock-up Agreement.

 

(a)                                 Each Stockholder agrees that, if the
Corporation or a managing underwriter so requests of such Stockholder in
connection with a registered public offering of securities of the Corporation,
such Stockholder will not, without the prior written consent of the Corporation
or such underwriters, sell, assign, transfer, make a short sale of, loan, grant
any option for the purchase of, or exercise registration rights with respect to
any shares of Common Stock or shares of capital stock or other securities of the
Corporation convertible into or

 

13

--------------------------------------------------------------------------------


 

exercisable for, whether directly or indirectly, shares of Common Stock, other
than to a member of such Stockholder’s Group, during the period of (i) 180 days
following the closing of the first public offering of securities offered and
sold for the account of the Corporation that is registered under the Securities
Act, or (ii) 90 days following the closing of any other public offering of
securities offered and sold for the account of the Corporation that is
registered under the Securities Act; provided that such request is made of all
officers, directors and 1% and greater Stockholders and each such person shall
be similarly bound; and, provided, further, that nothing in this
Section 3.11(a) shall prevent any Stockholder from participating in any
registered public offering of the Corporation as a selling stockholder or
security holder.

 

(b)                                 In the event that the Corporation releases
or causes to be released any Stockholder from any restrictions on transfer set
forth in the foregoing provisions of this Section 3.11, the Corporation shall
release or cause to be released all other Stockholders in similar fashion and
any such release of all Stockholders shall be implemented on a pro rata basis.

 

3.12                        Furnish Information.  It shall be a condition
precedent to the obligations of the Corporation to take any action pursuant to
this Section 3 with respect to the Registrable Securities of any selling Holder
that such Holder shall furnish to the Corporation such information regarding
itself, the Registrable Securities held by it, and the intended method of
disposition of such securities as is reasonably required to effect the
registration of such Holder’s Registrable Securities.

 

3.13                        Termination of Registration Rights.  The right of
any Holder to request registration or inclusion of Registrable Securities in any
registration pursuant to this Section 3 shall terminate upon the earlier to
occur of: (a) such time as Rule 144 or another similar exemption under the
Securities Act is available for the sale of all of such Holder’s shares without
volume, manner of sale or other limitation during a three-month period without
registration; and (b) the Expiration Date.

 

SECTION 4.  Remedies.  In case any one or more of the covenants and/or
agreements set forth in this Agreement shall have been breached by any party
hereto, the party or parties entitled to the benefit of such covenants or
agreements may proceed to protect and enforce its or their rights, either by
suit in equity and/or action at law, including an action for damages as a result
of any such breach and/or an action for specific performance of any such
covenant or agreement contained in this Agreement.  The rights, powers and
remedies of the parties under this Agreement are cumulative and not exclusive of
any other right, power or remedy which such parties may have under any other
agreement or law. No single or partial assertion or exercise of any right, power
or remedy of a party hereunder shall preclude any other or further assertion or
exercise thereof.

 

14

--------------------------------------------------------------------------------


 

SECTION 5.  Successors and Assigns.  Except as otherwise expressly provided
herein, this Agreement shall bind and inure to the benefit of the Corporation
and each of the Stockholder parties hereto and the respective successors and
permitted assigns of the Corporation and each of the Stockholder parties hereto
(including any member of a Stockholder’s Group).  Subject to the requirements of
Section 3 hereof, this Agreement and the rights and duties of the any
Stockholder set forth herein may be freely assigned, in whole or in part, by
such Stockholder to any member of their respective Group, provided such
transferee is an “affiliate” of such Stockholder, as the case may be, as such
term is defined under Rule 501 of the Securities Act (it being recognized and
agreed that each member of the Oxford/Saints Group shall be deemed to be
“affiliates” of each other for this purpose).  Subject to the requirements of
Section 3 hereof, the rights under this Agreement may be assigned (but only with
related obligations) by  a Holder to a transferee of Registrable Securities
that, after such transfer, holds at least 100,000 shares of Registrable
Securities (subject to appropriate adjustment for stock splits, stock dividends,
combinations and other recapitalizations).  For the purposes of determining the
number of shares of Registrable Securities held by a transferee, the holdings of
a transferee (a) that is an affiliate or stockholder of a Holder; (b) who is a
Holder’s Immediate Family Member; or (c) that is a trust for the benefit of an
individual Holder or such Holder’s Immediate Family Member shall be aggregated
together and with those of the transferring Holder; provided further that all
transferees who would not qualify individually for assignment of rights shall
have a single attorney-in-fact for the purpose of exercising any rights,
receiving notices, or taking any action under this Agreement.  Any transferee
from a Stockholder to whom rights under Section 3 are transferred shall, as a
condition to such transfer, deliver to the Corporation a written instrument by
which such transferee identifies itself (together with its address), gives the
Corporation notice of the transfer of such rights, identifies the securities of
the Corporation owned or acquired by it and agrees to be bound by the
obligations imposed hereunder to the same extent as if such transferee were a
Stockholder hereunder. A transferee to whom rights are transferred pursuant to
this Section 5 will be thereafter deemed to be a Stockholder for the purpose of
the execution of such transferred rights and may not again transfer such rights
to any other person or entity, other than as provided in this Section 5. 
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assignees any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided herein.

 

SECTION 6.  Duration of Agreement.  The rights and obligations of the
Corporation and each Stockholder set forth herein shall survive indefinitely,
unless and until, by the respective terms of this Agreement, they are no longer
applicable.

 

SECTION 7.  Entire Agreement.  This Agreement, together with the other writings
referred to herein or delivered pursuant hereto which form a part hereof,
contains the entire agreement among the parties with respect to the subject
matter hereof and amends, restates and supersedes all prior and contemporaneous
arrangements or understandings with respect thereto, including the Prior
Agreement.

 

SECTION 8.  Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by first class registered,
certified or overnight mail, postage prepaid, by electronic mail or telecopied
with a confirmation copy by regular mail, addressed or

 

15

--------------------------------------------------------------------------------


 

telecopied, as the case may be, to such party at the address, email address or
telecopier number, as the case may be, set forth below or such other address,
email address or telecopier number, as the case may be, in the Corporation’s
records or as may hereafter be designated in writing by the addressee to the
addressor listing all parties:

 

(i)                                   if to the Corporation, to:

 

Radius Health, Inc.

201 Broadway

Sixth Floor

Cambridge, MA 02139

Attention: Chief Executive Officer

Telecopier: (617) 551-4701

 

with a copy to:

 

Latham & Watkins LLP

John Hancock Tower, 20th Floor

200 Clarendon Street

Boston, MA 02116

Attention: Peter N. Handrinos

Telecopier: (617) 948-6001

 

(ii)                                if to the Stockholders, as set forth on
Schedule 1 or Schedule 2.

 

All such notices, requests, consents and communications shall be deemed to have
been received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of mailing, on the third business day following the
date of such mailing, (c) in the case of overnight mail, on the first business
day following the date of such mailing, (d) in the case of electronic mail, when
sent and (e) in the case of facsimile transmission, when confirmed by facsimile
machine report.

 

SECTION 9.  Changes.  The terms and provisions of this Agreement may not be
modified or amended, or any of the provisions hereof waived, temporarily or
permanently, except pursuant to the written consent of the Corporation and the
holders of a majority of the Registrable Securities then outstanding; provided
that the Corporation may in its sole discretion waive compliance with
Section 3.3 (and the Corporation’s failure to object promptly in writing after
notification of a proposed assignment allegedly in violation of Section 3.3
shall be deemed to be a waiver); and provided further that any provision hereof
may be waived by any waiving party on such party’s own behalf, without the
consent of any other party.  Notwithstanding the foregoing, any modification or
amendment to this Agreement that would adversely affect one Stockholder in a
manner that is directed specifically to such Stockholder, rather than to all
Stockholders, shall be subject to the approval of each such Stockholder.  It is
understood that this separate consent would not be required if any such adverse
effect results from the application of criteria uniformly to all Stockholders
even if such application may affect Stockholders differently.

 

16

--------------------------------------------------------------------------------


 

SECTION 10.  Counterparts.  This Agreement may be executed in any number of
counterparts, each such counterpart shall be deemed to be an original instrument
and all such counterparts together shall constitute but one agreement.

 

SECTION 11.  Headings; Interpretation.  The headings of the various sections of
this Agreement have been inserted for convenience of reference only, and shall
not be deemed to be a part of this Agreement. All references in this Agreement
to “including” shall be deemed to mean “including without limitation.”

 

SECTION 12.  Nouns and Pronouns.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of names and pronouns shall include the plural and
vice-versa.

 

SECTION 13.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 14.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, excluding
choice of law rules thereof that would result in the application of the laws of
any other jurisdiction; provided that Section 3 of this Agreement shall be
governed by and construed in accordance with the General Corporation Law of the
State of Delaware as to matters within the scope thereof.

 

SECTION 15.  Additional Parties.  Notwithstanding anything to the contrary
contained herein, any holder of shares of capital stock of the Corporation may
become a party to this Agreement as a “Stockholder” following the delivery to,
and written acceptance by, the Corporation of an executed Instrument of
Adherence to this Agreement in the form attached hereto as Annex A.  No action
or consent by Stockholder parties hereto shall be required for such joinder to
this Agreement by such additional Stockholder, so long as such additional
Stockholder has agreed in writing to be bound by all of the obligations as
Stockholder party hereunder as indicated in the Instrument of Adherence and the
Instrument of Adherence has been accepted in writing by the Corporation.

 

SECTION 16.  Waiver; Amendment.  The parties to this Agreement hereby agree and
acknowledge that the Corporation has, as of, and at all times prior to, the
Effective Time, complied with all of its obligations under the Prior Agreement
and that the Corporation shall have no liability or obligation to pay any
damages under the Prior Agreement with respect to any right, covenant or
obligation arising under the Prior Agreement at any time prior to the Effective
Time.  All provisions of, rights granted and covenants made in, the Prior
Agreement are hereby waived, released and superseded, with full retrospective
and prospective effect, in their entirety and shall have no further force or
effect.  Without limiting the foregoing, the right of first refusal set forth in
Section 2.3 of the Prior Agreement shall not be applicable to shares of Common
Stock issued in the offering contemplated by the Corporation’s Registration
Statement on Form S-1 (Reg. No. 333-194150).

 

17

--------------------------------------------------------------------------------


 

SECTION 17.  Effectiveness.  Effective as of, and contingent upon, the Effective
Time, the Prior Agreement is hereby amended and restated in its entirety to read
as set forth in this Agreement.  This Agreement shall be effective as of, and
contingent upon, the Effective Time.

 

[remainder of page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first above written.

 

 

 

CORPORATION:

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

By:

/s/ Robert E. Ward

 

Name: Robert E. Ward

 

Title: President & Chief Executive Officer

 

 

 

 

 

INVESTORS:

 

 

 

F2 BIOSCIENCE III, L.P.

 

 

 

By: F2 Bioscience GP, Ltd., General Partner

 

 

 

 

By:

/s/ Morana Jovan-Embiricos

 

Name: Morana Jovan-Embiricos

 

Title: Director of Investment Adviser

 

To F2 Bioscience III, L.P.

 

 

 

 

F2 BIOSCIENCE IV L.P.

 

 

 

By: F2 Bioscience IV GP Ltd., General Partner

 

 

 

 

 

 

 

By:

/s/ Morana Jovan-Embiricos

 

Name: Morana Jovan-Embiricos

 

Title: Authorized Signatory

 

 

 

F2 BIO VENTURES V L.P.

 

 

 

 

By: F2 Bio Ventures GP Ltd., General Partner

 

 

 

 

 

 

 

By:

/s/ Morana Jovan-Embiricos

 

Name: Morana Jovan-Embiricos

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BB BIOTECH VENTURES II, L.P.

 

 

 

On behalf of BB Biotech Ventures GP (Guernsey) Limited
as General Partners to BB Biotech Ventures II, L.P.

 

 

 

 

By:

/s/ Ben Morgan

 

Name: Ben Morgan

 

Title: Director

 

 

 

BIOTECH GROWTH N.V.

 

 

 

By:

/s/ H.J. van Neutegem

 

Name: H.J. van Neutegem

 

Title: Managing Director

 

 

 

MPM BIOVENTURES III, L.P.

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

its General Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Series A Member

 

 

 

MPM BIOVENTURES III-QP, L.P.

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

its General Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Series A Member

 

 

 

MPM BIOVENTURES III GMBH & CO.
BETEILIGUNGS KG

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

in its capacity as the Managing Limited Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Series A Member

 

--------------------------------------------------------------------------------


 

 

MPM BIOVENTURES III PARALLEL FUND, L.P.

 

 

 

By:

MPM BioVentures III GP, L.P.,

 

 

its General Partner

 

By:

MPM BioVentures III LLC,

 

 

its General Partner

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Series A Member

 

 

 

MPM ASSET MANAGEMENT INVESTORS 2003 BVIII

LLC

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Manager

 

 

 

MPM BIO IV NVS STRATEGIC FUND, L.P.

 

 

 

By:

MPM BioVentures IV GP LLC, its General Partner

 

By:

MPM BioVentures IV LLC,

 

 

its Managing Member

 

 

 

By:

/s/ Ansbert Gadicke

 

Name: Ansbert Gadicke

 

Title: Member

 

 

 

 

 

HEALTHCARE PRIVATE EQUITY LIMITED
PARTNERSHIP

 

 

 

By:  Waverley Healthcare Private Equity Limited, its general partner

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

OBP IV – HOLDINGS LLC

 

 

 

By:

OXFORD BIOSCIENCE PARTNERS IV., L.P.

 

By:

OBP Management iv, L.P.

 

 

 

 

By:

/s/ Jonathan Fleming

 

Name: Jonathan Fleming

 

Title: General Partner

 

 

 

By: SAINTS CAPITAL GRANITE, L.P.

 

By: SAINTS CAPITAL GRANITE, LLC

 

 

 

 

By:

/s/ Scott Halsted

 

Name: Scott Halsted

 

Title: Managing Director

 

 

 

MRNA II - HOLDINGS LLC

 

 

 

By:

MRNA FUND II, L.P.

 

By:

OBP MANAGEMENt II , L.P.

 

 

 

 

By:

/s/ Jonathan Fleming

 

Name: Jonathan Fleming

 

Title: General Partner

 

 

 

By: SAINTS CAPITAL GRANITE, L.P.

 

By: SAINTS CAPITAL GRANITE, LLC

 

 

 

 

By:

/s/ Scott Halsted

 

Name: Scott Halsted

 

Title: Managing Director

 

 

 

THE WELLCOME TRUST LIMITED,

 

AS TRUSTEE OF THE WELLCOME TRUST

 

 

 

 

 

 

 

By:

/s/ Peter Pereira Gray

 

Name: Peter Pereira Gray

 

Title: Managing Director,

 

 

 

 

 

BROOKSIDE CAPITAL PARTNERS FUND, L.P.

 

 

 

 

By:

/s/ Matthew McPherron

 

Name: Matthew McPherron

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

NORDIC BIOSCIENCE CLINICAL

 

DEVELOPMENT VII A/A

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

IPSEN PHARMA SAS

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

The Breining Family Trust dated August 15, 2003

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Dr. Raymond F. Schinazi

 

 

 

 

 

Dr. Dennis A. Carson

 

 

 

The David E. Thompson Revocable Trust

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Jonnie K. Westbrook Revocable Trust dated March 17,
2000

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

HEALTHCARE VENTURES VII, L.P.

 

 

 

By:

HealthCare Partners VII, L.P.

 

 

Its General Partner

 

 

 

 

By:

/s/ Jeffrey Steinberg

 

Name: Jeffrey Steinberg

 

Title: Administrative Partner

 

 

 

 

 

The Kent C. Westbrook Revocable Trust,

 

--------------------------------------------------------------------------------


 

 

Dated March 17, 2000

 

 

 

 

By:

 

 

Name: Kent Westbrook, M.D.

 

Title: Trustee

 

 

 

 

 

H. Watt Gregory III

 

 

 

H2 ENTERPRISES, LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Hostetler Family Trust UTD 3/18/92

 

 

 

 

By:

 

 

Name: Karl Y. Hostetler

 

Title: Co-Trustee

 

 

 

By:

 

 

Name: Margarethe. Hostetler

 

Title: Co-Trustee

 

 

 

 

The Richman Trust dated 2/6/83

 

 

 

By:

 

 

Name: Douglas D. Richman

 

Title: Co-Trustee

 

 

 

 

By:

 

 

Name: Eva A. Richman,

 

Title: Co-Trustee

 

 

 

 

 

Stavros C. Manolagas

 

 

 

 

 

Michael Rosenblatt, M.D.

 

 

 

 

 

 

Patricia E. Rosenblatt

 

 

 

 

 

Dr. John Potts, Jr and Susanne K. Potts

 

--------------------------------------------------------------------------------


 

 

Irrevocable Trust for Stephen K. Potts

 

dated 6-15-05

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

John Thomas Potts, M.D.

 

 

 

 

 

John A. Katzenellenbogen, PhD.

 

 

 

John A. Katzenellenbogen Trust

 

Under Agreement Dated August 2, 1999

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Benita S. Katzenellenbogen, PhD

 

 

 

 

 

Bart Henderson

 

 

 

BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Benjamin C. Lane

 

 

 

 

 

Ruff Trust dated l-1-02

 

 

 

 

By:

 

 

Name: F. Bronson Van Wyck

 

Title: Trustee

 

 

 

 

 

Stavroula Kousteni, PhD.

 

 

 

 

 

Robert L. Jilka, PhD.

 

--------------------------------------------------------------------------------


 

 

 

 

Robert S. Weinstein, M.D.

 

 

 

 

 

Teresita M. Bellido, PhD.

 

 

 

 

 

Dotty McIntyre

 

 

 

 

 

Thomas E. Sparks

 

 

 

 

 

Samuel Ho

 

 

 

 

 

Charles O’Brien, PhD.

 

 

 

 

 

Alwyn Michael Parfitt, M.D.

 

 

 

 

 

Barnette Pitzele

 

 

 

 

 

Kelly Colbourn

 

 

 

 

 

Julie Glowacki

 

 

 

 

 

Socrates E. Papapoulos, M.D.

 

 

 

 

 

Tonya D. Smith

 

 

 

 

 

Maysoun Shomali

 

 

 

 

 

Jonathan Guerriero

 

 

 

 

 

E. Kelly Sullivan

 

 

 

 

 

Cecil Richard Lyttle

 

 

 

 

 

Louis O’Dea

 

--------------------------------------------------------------------------------


 

 

 

 

Brian Nicholas Harvey

 

 

 

 

 

Christopher Miller

 

 

 

 

 

Chris Glass

 

 

 

 

 

Maria Grunwald

 

 

 

 

 

Kathy Welch

 

--------------------------------------------------------------------------------


 

Schedule 1

 

List of Common Stockholders

 

Name of Common Stockholder

 

Address of Record

Teresita M. Bellido, Ph.D

 

9302 Windrift Way

Zionsville, IN 46077

Julie Glowacki, Ph.D

 

76 Perkins Street

Jamaica Plain, MA 02130

H2 Enterprises, LLC

 

c/o H. Watt Gregory, III. Esq.

Kutak Rock, LLP

124 West Capitol Avenue, Suite 2000

Little Rock, AR 72201

Hostetler Family Trust, UTD 3/18/92

 

14024 Rue St. Raphael

Del Mar, CA 92014

Robert L, Jilka, Ph.D

 

14202 Clarborne Court

Little Rock, AR 72211

Benita S. Katzenellenbogen, Ph.D

 

704 West Pennsylvania Ave

Urbana, IL 61801

John A. Katzenellenbogen, Ph. D

 

704 West Pennsylvania Ave

Urbana, IL 61801

John A. Katzenellenbogen Trust Under Agreement dated August 2, 1999

 

704 West Pennsylvania Ave

Urbana, IL 61801

Stavroula Kousteni, Ph.D

 

58 Hillside Avenue

Glen Ridge, NJ 07028

Bart Henderson

 

45 Prentiss Lane

Belmont, MA 02478

Dr. Stavros C. Manolagas

 

35 River Ridge Circle

Little Rock AR 72227

Charles O’Brien, Ph. D

 

2824 Mossy Creek Dr

Little Rock, AR 72211

Socrates E. Papapoulos, M.D.

 

Javastraat 64

2585 AR the Hague

The Netherlands

Alwyn Michael Parfitt, M.D.

 

28 Baeza Way

Hot Springs Village, AR 71909

John Thomas Potts, Jr., M.D.

 

18 Hawthorne Street

Cambridge, MA 02138

Dr. John Potts Jr and Susanne K. Potts Irrevocable Trust for Stephen K. Potts,
dated 6/15/05

 

18 Hawthorne Street

Cambridge, MA 02138

Michael Rosenblatt, M.D.

 

130 Lake Ave

Newton Center, MA 02459

Patricia E. Rosenblatt

 

876 Beacon Street, Apt 5

Newton, MA 02459

Ruff Trust, F. Bronson Van Wyck, Trustee

 

2141 Highway 224 East

Tukerman, AR 72473

Tonya D. Smith

 

7790 Shannon Rd.

Pine Bluff, AR 71603

Thomas E. Sparks, Jr.

 

PO Box 472290

 

--------------------------------------------------------------------------------


 

Name of Common Stockholder

 

Address of Record

 

 

San Francisco, CA 94147

Board of Trustees of the University of Arkansas

 

University of Arkansas

c/o UAMS Bioventures Technology Licensing & Life Science Incubator

4301 West Markham St #831

Little Rock, AR 72205-7199

Robert S. Weinstein, M.D.

 

11 Chalmette

Little Rock, AR 72211

The Kent C. Westbrook Revocable Trust, dated March 17, 2000

 

56 River Ridge Road

Little Rock, AR 72227

Jonnie K. Westbrook Revocable Trust dated March 17, 2000

 

56 River Ridge Road

Little Rock, AR 72227

Rich Lyttle

 

Radius Health, Inc.

201 Broadway, Sixth Floor

Cambridge, MA 02139

Nick Harvey

 

Radius Health, Inc.

201 Broadway, Sixth Floor

Cambridge, MA 02139

Louis O’Dea

 

566 Main Street

Hingham, MA 02043

Dotty McIntyre

 

799 Shawsheen Street

Tewksbury, MA 01876

Samuel Ho

 

15 Hillview Ave.

Holbrook, MA 02343

Barnett Pitzelle

 

7924 N Tripp Ave

Skokie, IL 60076

Kelly Colbourn

 

123 Oxford Street #3

Cambridge, MA 01238

Maysoun Shomali

 

354 School Street

Watertown, MA 02472

Jonathan Guerriero

 

20 Bazin Lane

Canton, MA 02021

E. Kelly Sullivan

 

23 Bilknap St

Arlington, MA 02474

Christopher Miller

 

1685 Millburne Rd.

Lake Forest, IL 60045

Benjamin C. Lane

 

1284 Deer Trail Lane

Libertyville, IL 60048

Chris Glass

 

467 San Fernando St.

San Diego, CA 92106-3337

Maria Grunwald

 

82 Pine St.

Malden, MA 02148-2355

Kathy Welch

 

15 Kristyn Ln.

North Reading, MA 01864-2629

 

--------------------------------------------------------------------------------


 

Schedule 2

 

List of Preferred Stockholders

 

Name

 

Address of Record

F2 Bioscience III, L.P.

 

Ugland House

South Church Street

PO Box 309

George Town KY1-1104

Grand Cayman

Cayman Islands

 

 

 

F2 Bioscience IV L.P.

 

Ugland House

South Church Street

PO Box 309

George Town KY1-1104

Grand Cayman

Cayman Islands

 

 

 

F2 Bio Ventures V L.P.

 

Ugland House

South Church Street

PO Box 309

George Town KY1-1104

Grand Cayman

Cayman Islands

 

 

 

BB Biotech Ventures II, L.P.

 

Trafalgar Court

Les Banques

St. Peter Port

Guernsey

Channel Islands

GY1 3QL

 

With copies to

Martin Münchbach

Bellevue Asset Management

Seestrasse 16

8700 Küsnacht

Switzerland

 

 

 

Biotech Growth N.V.

 

Snipweg 26

Curaçao

 

 

 

HealthCare Ventures VII

 

44 Nassau Street

Princeton, NJ 08542

 

 

 

MPM BioVentures III, L.P.

 

c/o MPM Capital

200 Clarendon Street, 54th Floor

Boston, MA 02116

 

 

 

MPM BioVentures III - QP, L.P.

 

c/o MPM Capital

200 Clarendon Street, 54th Floor

 

--------------------------------------------------------------------------------


 

Name

 

Address of Record

 

 

Boston, MA 02116

 

 

 

MPM Bio IV NVS Strategic Fund, L.P.

 

c/o MPM Capital

200 Clarendon Street, 54th Floor

Boston, MA 02116

 

 

 

MPM BioVentures III GmbH & Co. Beteiligungs KG

 

c/o MPM Capital

200 Clarendon Street, 54th Floor

Boston, MA 02116

 

 

 

MPM BioVentures III Parallel Fund, L.P.

 

c/o MPM Capital

200 Clarendon Street, 54th Floor

Boston, MA 02116

 

 

 

MPM Asset Management Investors 2003 BVIII LLC

 

c/o MPM Capital

200 Clarendon Street, 54th Floor

Boston, MA 02116

 

 

 

Healthcare Private Equity Limited Partnership

(Registered Number SL004769)

 

Edinburgh One, Morrison Street

Edinburgh, EH3 8BE  United Kingdom

 

 

 

Dr. Raymond F. Schinazi

 

Emory University School of Medicine

Veterans Affairs Medical Center

1670 Clairmont Road

Decatur, GA 30033

 

 

 

The Wellcome Trust Limited as trustee of the Wellcome Trust

 

215 Euston Road

London NW1 2BE

England

 

 

 

OBP IV Holdings, LLC

 

c/o Oxford Bioscience Partners

222 Berkeley Street

Suite 1960

Boston, MA 02116

 

 

 

mRNA Fund II Holdings, LLC

 

c/o Oxford Bioscience Partners

222 Berkeley Street

Suite 1960

Boston, MA 02116

 

 

 

H. Watt Gregory, III

 

Suite 2000

124 West Capitol Avenue

Little Rock, Arkansas 72201

 

 

 

The Breining Family Trust 2/15/03

 

PO Box 9540

Rancho Santa Fe, CA 92067

 

 

 

The Richman Trust dated 2/6/83

 

9551 La Jolla Farms Road

La Jolla, CA 92037

 

 

 

Brookside Capital Partners Fund, L.P.

 

Attn:  Brookside Legal Department

Bain Capital, LLC

John Hancock Tower

200 Clarendon Street

Boston, MA 02116

 

 

 

David E. Thompson Revocable Trust

 

1045 Mason Street, # 501

San Francisco, CA 94108

 

--------------------------------------------------------------------------------


 

Dennis A. Carson

 

9672 Clairborne Square

La Jolla, CA  92037

 

 

 

Nordic Bioscience Clinical Development VII A/S

 

Herlev Hovedgade 207

2730 Herlev

Denmark

Attn: Clinical Trial Leader & Medical Advisor/Clinical Studies

Phone: 45.4452.5251

Fax: 45.4452.5251

 

 

 

Ipsen Pharma SAS

 

65 Quai Georges Gorse

Boulogne Billancourt 92100

Franci

 

--------------------------------------------------------------------------------


 

Annex A

 

Instrument of Adherence
to
Fifth Amended and Restated

Stockholders’ Agreement
dated April 18, 2014

 

Reference is hereby made to that certain FIFTH AMENDED AND RESTATED
STOCKHOLDERS’ AGREEMENT (the “Agreement”), dated the 18th day of April, 2014,
entered into by and among (i) Radius Health, Inc., a Delaware corporation (the
“Corporation”) and the Stockholders party thereto. Capitalized terms used herein
without definition shall have the respective meanings ascribed thereto in the
Agreement.

 

The undersigned (the “New Stockholder Party”), in order to become the owner or
holder of                                    shares of Common Stock and all
other shares of the Corporation’s capital stock hereinafter acquired, of the
Corporation (the “Acquired Shares”), hereby agrees that, from and after the date
hereof, the undersigned has become a party to the Agreement in the capacity of a
Stockholder party to the Agreement, and is entitled to all of the benefits
under, and is subject to all of the obligations, restrictions and limitations
set forth in, the Agreement that are applicable to such Stockholder parties and
shall be deemed to have made all of the representations and warranties made by
such Stockholder parties thereunder.  This Instrument of Adherence shall take
effect and shall become a part of the Agreement on the latest date of execution
by both the New Stockholder Party and the Corporation.

 

Executed under seal as of the date set forth below under the laws of the
Commonwealth of Massachusetts.

 

 

Print Name:

 

 

 

 

 

 

 

 

Signature:

 

 

 

Name:

 

 

Title:

 

 

Accepted:

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------